       Case 1-20-40287-cec             Doc 17       Filed 02/14/20   Entered 02/14/20 15:55:00




UNITED STATES BANKRUPTCY COURT                              HEARING DATE: March 12, 2020
EASTERN DISTRICT OF NEW YORK                                HEARING TIME: 10:00 AM
-----------------------------------------------------x      LOCATION: Brooklyn
In re:

Rona Wynne Havens
                                                            Case No.: 1-20-40287-cec

                                                            Chapter 13

                           Debtor.                          Hon. Carla E. Craig C.U.S.B.J.
----------------------------------------------------x

                                  OBJECTION TO CONFIRMATION
                                  OF DEBTOR’S CHAPTER 13 PLAN

         Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust, Not Individually But

As Trustee For Pretium Mortgage Acquisition Trust (the "Secured Creditor”), by and through its

undersigned counsel, objects to confirmation of Debtor’s Chapter 13 Plan (the “Plan”), and states

as follows:

         1.       Rona Wynne Havens (the “Debtor”), filed a voluntary petition pursuant to Chapter

13 of the Bankruptcy Code on January 16, 2020.

         2.       Secured Creditor holds a security interest in the Debtor’s real property located at

183 Beach 128th Street, Belle Harbor, NY 11694-1604, by virtue of a Mortgage recorded on July

8, 2009 in Instrument Number 2009000172048 of the City Register of New York. Said Mortgage

secures a Note in the amount of $450,000.00.

         3.       The Debtor filed a Chapter 13 Plan on January 21, 2020 (Doc No. 10).




                                                                                                     20-008916
                                                                            HAVENS, JEREMY;HAVENS, RONA
                                                                                      Objection to Confirmation
                                                                                                         Page 1
      Case 1-20-40287-cec         Doc 17      Filed 02/14/20   Entered 02/14/20 15:55:00




       4.      It is anticipated that Secured Creditor’s claim will show the pre-petition arrears

due Secured Creditor is in excess of $207,601.96 (Proof of Claim due by March 26, 2020).

Debtor’s proposed Plan fails to provide for payment of any of the pre-petition arrears due and

owing. Therefore, the Plan is not in compliance with the requirements of 11 U.S.C. §§

1322(b)(3) and (b)(5) and § 1325(a)(5) and cannot be confirmed.

       5. Furthermore, Debtor’s Plan evidences an intent to seek a mortgage modification

through this Court’s Loss Mitigation Program. However, in the event this Court orders the parties

to participate in loss mitigation and loss mitigation is unsuccessful, Secured Creditor would be

entitled to payment of all the pre-petition arrears.

       6. In the absence of a loan modification, Debtor is obligated to fund a Plan which is

feasible to cure the arrears and total debt due to the objecting creditor within a reasonable time

pursuant to 11 U.S.C § 1322(b)(3) and (5). Therefore, in the event that loss mitigation efforts are

not successful, the Plan fails to satisfy the confirmation requirements of 11 U.S.C § 1325(a)(1).

       7.      Secured Creditor objects to any proposed Plan that fails to provide for the total

amount of pre-petition arrears due and owing to Secured Creditor.

       8. Pursuant to of 11 U.S.C. § § 1322(b)(3) and (5) the Chapter 13 Plan must cure a

default owed to a creditor that holds a secured claim within a reasonable time. As stated above

Debtor’s Plan does not cure the default under the Note and Mortgage held by Secured Creditor.

Therefore, the Plan cannot be confirmed as is not feasible and is not in accordance with the

requirements of 11 U.S.C. §§ 1322(b)(3) and (b)(5).




                                                                                                20-008916
                                                                       HAVENS, JEREMY;HAVENS, RONA
                                                                                 Objection to Confirmation
                                                                                                    Page 2
     Case 1-20-40287-cec        Doc 17     Filed 02/14/20     Entered 02/14/20 15:55:00




       9. As the Plan fails to comply with 11 U.S.C. § 1322(b) and Secured Creditor does not

consent under 11 U.S.C. § 1325(a)(5)(A), the Plan does not meet the requirements for

confirmation under 11 U.S.C. § 1325(a)(1).

       10. Based on the foregoing, Secured Creditor objects to confirmation of Debtors’

proposed Plan.

       WHEREFORE, Secured Creditor respectfully requests this Court sustain the objections

stated herein and deny confirmation of Debtor’s Plan, and for such other and further relief as the

Court may deem just and proper.



Date: February 14, 2020
      Westbury, New York

                                             RAS Boriskin, LLC
                                             Attorney for Secured Creditor
                                             900 Merchants Concourse, Suite 310
                                             Westbury, NY 11590
                                             Telephone: 516-280-7675
                                             Facsimile: 516-280-7674

                                             By: /s/Stephani A. Schendlinger
                                             Stephani A. Schendlinger, Esquire
                                             Email: sschendlinger@rasboriskin.com




                                                                                                20-008916
                                                                       HAVENS, JEREMY;HAVENS, RONA
                                                                                 Objection to Confirmation
                                                                                                    Page 3
Case 1-20-40287-cec   Doc 17   Filed 02/14/20   Entered 02/14/20 15:55:00




                                                                                20-008916
                                                       HAVENS, JEREMY;HAVENS, RONA
                                                                 Objection to Confirmation
                                                                                    Page 4
       Case 1-20-40287-cec             Doc 17       Filed 02/14/20   Entered 02/14/20 15:55:00




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------x
In re:

Rona Wynne Havens
                                                            Case No.: 1-20-40287-cec

                                                            Chapter 13

                           Debtor.                          Hon. Carla E. Craig C.U.S.B.J.
----------------------------------------------------x

                                      CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on February 14, 2020, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been
served via CM/ECF or United States Mail to the following parties:

BTZALEL HIRSCHHORN
SHIRYAK, BOWMAN, ANDERSON, GILL &
KADOCHNIKOV, LLP
80-02 KEW GARDENS ROAD, SUITE 600
KEW GARDENS, NY 11415

RONA WYNNE HAVENS
183 BEACH 128TH STREET
BELLE HARBOR, NY 11694

MICHAEL J. MACCO
2950 EXPRESS DRIVE SOUTH
SUITE 109
ISLANDIA, NY 11749




                                                                                                     20-008916
                                                                            HAVENS, JEREMY;HAVENS, RONA
                                                                                      Objection to Confirmation
                                                                                                         Page 5
Case 1-20-40287-cec   Doc 17   Filed 02/14/20   Entered 02/14/20 15:55:00




                                                                                20-008916
                                                       HAVENS, JEREMY;HAVENS, RONA
                                                                 Objection to Confirmation
                                                                                    Page 6
     Case 1-20-40287-cec   Doc 17   Filed 02/14/20   Entered 02/14/20 15:55:00




OFFICE OF THE UNITED STATES TRUSTEE
EASTERN DISTRICT OF NY (BROOKLYN OFFICE)
U.S. FEDERAL OFFICE BUILDING
201 VARICK STREET, SUITE 1006
NEW YORK, NY 10014

Date: February 14, 2020
      Westbury, New York
                                     RAS Boriskin, LLC
                                     Attorney for Secured Creditor
                                     900 Merchants Concourse, Suite 310
                                     Westbury, NY 11590
                                     Telephone: 516-280-7675
                                     Facsimile: 516-280-7674

                                     By: /s/Stephani A. Schendlinger
                                     Stephani A. Schendlinger, Esquire
                                     Email: sschendlinger@rasboriskin.com




                                                                                     20-008916
                                                            HAVENS, JEREMY;HAVENS, RONA
                                                                      Objection to Confirmation
                                                                                         Page 7
